                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 ESTATE OF CLAYTON SMITH, et                   HONORABLE JEROME B. SIMANDLE
 al.,

                      Plaintiffs,               Civil No. 16-0925(JBS-JS)

         v.
                                                    MEMORANDUM OPINION
 CITY OF WILDWOOD, et al.,                         UPON RECONSIDERATION

                      Defendants.


SIMANDLE, District Judge:

        1.     This matter comes before the Court by way of motion

[Docket       Item   56]   by   Plaintiff    Liudmila    Smith,   both    as   the

administratrix of the estate of Clayton Smith and in her own right,

(hereinafter “Plaintiff”), seeking reconsideration of the Court’s

Order of September 27, 2018, which granted in part, denied in part,

and dismissed as moot in part a motion for summary judgment,

[Docket Item 41], which had been filed by Defendants City of

Wildwood, James Neill, Louis Raniszewski, Ryan Troiano, and Aldo

Sacco (hereinafter, collectively, “Defendants”). (See Estate of

Smith v. City of Wildwood, No. 16-0925, 2018 WL 4639182, at *1

(D.N.J. Sept. 27, 2018); Order [Docket Item 53].) The principal

issue    to    be    decided    is   whether    the   Court’s   prior    decision

“dismissed as moot” Plaintiff’s request for punitive damages under




                                         1
Count III of the Complaint [Docket Item 1].1 (See Pl.’s Br. [Docket

Item 56-1, 1-2.) Plaintiff seeks to clarify the Court’s Order of

September 27, 2018 “that dismissal as moot . . . applies to Count

One of the Complaint only.” (Id. at 2.) Defendants oppose this

request. (See Defs.’ Opp’n [Docket Item 59].) For the following

reasons,   the   Court   will   grant   Plaintiff’s   present   motion,

clarifying that Count III was not at issue, and therefore not

addressed, in the September 27, 2018 Order.

     2.    Factual and Procedural Background.2 On October 31, 2017,

the parties stipulated to dismissal with prejudice of Count II and

Count V of the Complaint. (See Stipulation of Dismissal [Docket

Item 40].) Thereafter, only two federal claims remained in the

Complaint, Count I and Count III, which allege the following:

                                COUNT I

            STATE-CREATED DANGER VIOLATING FEDERAL DUE
                PROCESS AS TO DEFENDANTS NEILL, L.
             RANISZEWSKI, TROIANO, SACCO, AND TOFFOLI

           83. Plaintiff, LIUDMILA SMITH, brings suit
           under 42 U.S.C. Section 1983.

           84. The acts of Defendants JAMES NEILL, LOUIS
           RANISZEWSKI, RYAN TROIANO, ALDO SACCO, AND
           SHAWN TOFFOLI, acting in their individual

1 As the present motion seeks to clarify the effect of the Court’s
prior Order, rather than to question the legal underpinnings of
that Order, it is more akin to a motion for clarification rather
than a traditional motion for reconsideration.

2 The factual and procedural background of this case is only
presented insofar as it is necessary for the determination of the
present motion.


                                   2
          capacities, violated the decedent, CLAYTON
          SMITH’s, constitutional rights, particularly
          his right to be free of state created danger
          under the Due Process Clause of the Fourteenth
          Amendment to the Constitution of the United
          States.

          . . .

                            COUNT III

          CREATION OF A CLASS OF ONE VIOLATING FEDERAL
           EQUAL PROTECTION AS TO DEFENDANTS NEILL, L.
             RANISZEWSKI, TROIANO, SACCO, AND TOFFOLI

          86. The acts of Defendants JAMES NEILL, LOUIS
          RANISZEWSKI, RYAN TROIANO, ALDO SACCO, AND
          SHAWN TOFFOLI, acting in their individual
          capacities, violated the decedent, CLAYTON
          SMITH’s, constitutional rights, particularly
          his right not to be put in a class of one under
          the Equal Protection Clause of the Fourteenth
          Amendment to the Constitution of the United
          States.

(Complaint [Docket Item 1], ¶¶ 83, 84, 86.)

     Defendants later filed a motion for summary judgment seeking,

among other forms of relief, summary judgment in favor of Defendant

City of Wildwood with respect to Plaintiff’s claims for municipal

liability under 42 U.S.C. § 1983,3 as well as in favor of all

Defendants with respect to punitive damages for all causes of

action. (See Motion for Summary Judgment [Docket Item 41], 24-26,

29-31.) Additionally, in their reply brief, Defendants asserted

for the first time that Count I of the Complaint fails to make out


3 The Court notes that the Complaint did not name Defendant City
of Wildwood as a defendant in any claim brought under federal law.
(See Complaint [Docket Item 1], ¶¶ 83-86.)


                                3
a claim for a “state-created danger” constitutional cause of action

under § 1983.4 (See Defs.’ Reply [Docket Item 48], 1-4].) Neither

Defendants’ motion nor their reply brief sought summary judgment

in   favor   of    Defendants   James     Neill,   Louis      Raniszewski,   Ryan

Troiano,     and    Aldo   Sacco    (hereinafter,          collectively,     “EMT

Defendants”) with respect to Count III. (See generally id.)

      In response to Defendants’ motion, Plaintiff stated that she

“is not seeking to hold City Defendant liable for any civil rights

violations under 42 U.S.C. § 1983 or Monell.” (Estate of Smith,

2018 WL 4639182, at *6 (citing Plaintiff’s Opposition Brief [Docket

Item 44], 9).) As Plaintiff indicated that she was not pursuing a

theory of municipal liability against Defendant City of Wildwood

under 42 U.S.C. § 1983, the Court dismissed that portion of

Defendants’ motion as moot. (See id.) Furthermore, the Court

granted summary judgment in favor of Defendants regarding Count I

of the Complaint, alleging a “state-created danger” constitutional

cause   of   action    under    § 1983.     (See   id.   at   *7-8.)   Regarding

Defendants’ request for summary judgment in their favor with




4 As the Court previously stated:
          The Court notes that is it inappropriate for
          a party to state a new basis for relief in a
          reply brief; nevertheless, the Court shall
          consider this argument in the context of the
          motion, since both sides have briefed the new
          issue.
(Memorandum Opinion [Docket Item 52], *7 n.8.)


                                        4
respect to punitive damages related to Plaintiff’s federal claims,

the Court stated that

          Plaintiff asserts that she is entitled to
          punitive damages as to her § 1983 claims,
          because a reasonable jury could find that EMT
          Defendants acted recklessly in their treatment
          of Mr. Smith. (See Pl.’s Opp’n [Docket Item
          44], 9-10.) The Supreme Court has stated that
          “reckless or callous disregard for the
          plaintiff's rights, as well as intentional
          violations   of   federal   law,    should   be
          sufficient to trigger a jury’s consideration
          of the appropriateness of punitive damages.”
          Smith v. Wade, 461 U.S. 30, 51, (1983) (citing
          Adickes v. Kress & Co., 398 U.S. 144, 233,
          (1970)    (Brennan,    J.,    concurring    and
          dissenting)). Additionally, the Third Circuit
          has stated that a “‘defendant’s conduct must
          be, at a minimum, reckless or callous.
          Punitive damages might also be allowed if the
          conduct is intentional or motivated by evil
          motive, but the defendant’s action need not
          necessarily meet this higher standard.’”
          Springer v. Henry, 435 F.3d 268, 281 (3d Cir.
          2006) (quoting Savarese v. Agriss, 883 F.2d
          1194, 1204 (3d Cir.1989)). Defendants agree
          that recklessness is sufficient for a jury to
          consider punitive damages under federal law at
          42 U.S.C. § 1983. (See Defs.’ Reply [Docket
          Item 48], 11.) Under the facts of this case,
          in the light most favorable to Plaintiff, as
          the nonmoving party, a reasonable jury could
          conclude that EMT Defendants acted recklessly
          by failing to inquire as to Mr. Smith’s
          medical history, failing to administer any
          care to him until he was removed from the
          Smiths’ residence, and failing to heed
          Plaintiff’s    pleas   to    provide    medical
          assistance to Mr. Smith. However, as the Court
          will grant summary judgment in favor of EMT
          Defendants with regard to all claims under
          § 1983, this portion of Defendants’ motion
          shall be dismissed as moot.

(Id. at *6.)


                                5
        3.   Standard of Review. Local Civil Rule 7.1 allows a party

to seek a motion for reconsideration or re-argument of “matter[s]

or controlling decisions which the party believes the Judge or

Magistrate Judge has overlooked . . . .” L. Civ. R. 7.1(i). Whether

to grant a motion for reconsideration is a matter within the

Court’s discretion, but it should only be granted where such facts

or legal authority were indeed presented but overlooked. See DeLong

v.   Raymond   Int’l   Inc.,   622   F.2d   1135,   1140   (3d   Cir.   1980),

overruled on other grounds by Croker v. Boeing Co., 662 F.2d 975

(3d Cir. 1981); see also Williams v. Sullivan, 818 F. Supp. 92, 93

(D.N.J. 1993).

        To prevail on a motion for reconsideration, the movant must

show:

             (1) an intervening change in the controlling
             law; (2) the availability of new evidence that
             was not available when the court . . .
             [rendered the judgment in question]; or (3)
             the need to correct a clear error of law or
             fact or to prevent manifest injustice.

U.S. ex rel. Shumann v. Astrazeneca Pharm. L.P., 769 F.3d 837,

848-49 (3d Cir. 2014) (citing Max’s Seafood Café ex rel. Lou—Ann,

Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). The standard

of review involved in a motion for reconsideration is high and

relief is to be granted sparingly. U.S. v. Jones, 158 F.R.D. 309,

314 (D.N.J. 1994). A motion for reconsideration may properly ask

a court to clarify an apparent discrepancy between the underlying



                                      6
opinion and order, as in this case, because such a motion does not

reargue the merits or ask the court to consider positions that

have already been rejected.

     4.   Discussion. Plaintiff argues that the Court erred in

stating that “the Court will grant summary judgment in favor of

EMT Defendants with regard to all claims under § 1983,” as quoted

supra, because the Court has never addressed the substantive claims

in Count III, as they relate to EMT Defendants. (See Pl.’s Br.

[Docket Item 56-1.) Therefore, Plaintiff argues further that the

Court should not have stated that Defendants’ request for summary

judgment as to punitive damages for all federal claims have been

“dismissed as moot,” because Defendants’ request was only moot as

to the federal claims that either were withdrawn by Plaintiff (i.e.

municipal liability under § 1983) or for which the Court granted

summary judgment in favor of Defendants (i.e. Plaintiff’s claim of

a “state-created danger” constitutional cause of action under

§ 1983 in Count I). (See id.)

     Defendants   respond   that   the   language   of   the   Court’s

Memorandum Opinion of September 27, 2018 was clear and that the

Court granted summary judgment in favor of Defendants with respect

to all claims made under 42 U.S.C. § 1983 and that Defendants’

request for summary judgment in their favor with respect to

Plaintiff’s request for punitive damages in relation to her claims




                                   7
made under 42 U.S.C. § 1983 was therefore dismissed as moot. (See

Def.’s Opp’n [Docket Item 59], 3.)5

     The Court agrees with Plaintiff. Defendants never moved for

summary judgment with regards to Count III of the Complaint. The

Court has not received any briefing or heard any oral argument on

this issue. Furthermore, the Court never gave the parties notice

that it was considering granting summary judgment on Count III,

under Rule 56(f), Fed. R. Civ. P. Had the Court in fact granted

summary judgment on Count III without any briefing or argument by

the parties, and without putting the parties on notice of the

Court’s intention to do so, the Court may have been in violation

of Rule 56(f). Rather, the Court’s Memorandum Opinion and Order

granted summary judgment in Defendants’ favor with respect to Count

I and dismissed as moot the request to grant summary judgment in

Defendant’s favor with respect to punitive damages sought in

connection with Count I. The Complaint, as quoted, supra, did not

explicitly state that Count III was being brought under 42 U.S.C.

§ 1983, though it is clear that, upon further reflection, Count


5Defendants further argue that Plaintiff “cannot prove” her claims
in Count III. (See Def.’s Opp’n [Docket Item 59], 4-5.) Defendants
did not raise this argument during prior dispositive motion
practice. Furthermore, the deadline for dispositive motions to be
filed expired on December 15, 2017. (See Amended Scheduling Order
[Docket Item 35], 1.) Insofar as Defendants intend this argument
to be interpreted as a request for leave to file a late dispositive
motion, Defendants have not made any showing of good cause for the
request, as required by Rule 16(b)(4), Fed. R. Civ. P., and as
such the request is denied.


                                8
III is a federal cause of action based on § 1983 and that the

Complaint sought punitive damages in connection with Count III. As

the question of granting summary judgment with respect to Count

III was not appropriately before the Court, the Court cannot have,

and did not, grant summary judgment with regard to that issue.6

Furthermore, as summary judgment was not granted with respect to

Count III, Plaintiff’s request for punitive damages in connection

with Count III is not “moot” and should not have been, and was

not, dismissed as such.7


6 Moreover, the Court’s Order of September 27, 2018 [Docket Item
53] clearly states that summary judgment was granted only as to
Count I, and makes no mention of the claims in Count III.

7 Furthermore, were the Court to directly address Defendants’
request for summary judgment as to punitive damages under Count
III, the Court would deny such a request. Defendants have
previously stated that
          [u]nder federal law, punitive damages may be
          awarded under § 1983 “when the defendants[’]
          conduct is shown to be motivated by evil
          motive or intent, or when it involves
          recklessness or callous indifference to the
          federally protected rights of others.” Smith
          v. Wade, 461 U.S. 30, 56 (1983).
(Defs.’ Br. [Docket Item 41-1], 30.) Plaintiff’s testimony, as
described more fully in the Court’s prior Memorandum Opinion,
contains sufficient allegations for a jury to find that EMT
Defendants acted recklessly or with callous indifference to the
rights of the decedent. (See Estate of Smith, 2018 WL 4639182, at
*1.) As also explained in the Court’s prior Memorandum Opinion,
“at the summary judgment stage, courts are to refrain from making
credibility determinations and weighing the evidence, and are to
draw all reasonable inferences in favor of the nonmoving party.”
(Id. at *3 (citing v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986)).) Therefore, summary judgment as to punitive damages
related to Count III of the Complaint would be procedurally
inappropriate at this time.


                                9
     5.   Conclusion. For the reasons explained above, Plaintiff’s

motion for reconsideration [Docket Item 56] will be granted. An

accompanying Order will be entered.



March 14, 2019                        s/ Jerome B. Simandle
Date                                  JEROME B. SIMANDLE
                                      U.S. District Judge




                               10
